Corrected Notice of Allowance
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-2, 5-6, 8-9, and 12-13 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because Wakikawa, Riess, and Karlsson do not teach the narrow-range communication module includes a first narrow-range communication module and a second narrow-range communication module with the same communication standard as the first narrow-range communication module, and the controller includes a switching part that controls to connect one of the first narrow-range communication module and the second narrow-range communication module to a first access point for communication relay so that communication is possible, and cause the other of the first narrow-range communication module and the second narrow-range communication module to prepare to connect to a second access point for communication relay, the second access point being adjacent to the first access point.
Claims 2, 5-6, 8-9, and 12-13 are allowed based on their dependence on allowed independent claim 1.


Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
	July 27, 2021